The Surrogate.
The limitations of the Surrogate’s jurisdiction, under § 2624 of the Code, to determine, upon rendering a decree admitting a will to probate, its “validity, construction or effect,” are not open to - - 8-misconstruction.
The court5 s authority in the premises is strictly confined to wills “executed within the State ” and by “a resident of the State.” I am not, therefore, justified in allowing costs to the party who sought to obtain a construction of this decedent’s will, in view of the fact that the instrument was admittedly . executed outside the limits of the State of Hew York.